Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 16 – 17, 20, 23, 25, 27, 29, 30 are rejected under 35 U.S.C. 103 as being unpatentable over USP 20100261255 to Pereira (Dow Chemical) in view of Azachi.
Pereira describes providing an aqueous brine stream [0100] comprising inter alia up to 23% NaCl [0058] and 75 – 1000 ppm (75 – 1000 mg/L), e.g., 400 mg/L, formate (Table 1), contacting the brine wastewater with living Halomonas bacteria [0092] capable of aerobically oxidizing the formate [0103] at 30ºC [0107], adding biological nutrients [0104], and separating the microbes from the treated brine solution [0105].
Pereira does not describe using Halomonas sp strain. MA-C.
Azachi describes growing viable cells of selected and isolated strain MA-C at 30ºC in hypersaline1 culture media supplemented with sodium formate.2  Azachi at p.549:

    PNG
    media_image2.png
    328
    505
    media_image2.png
    Greyscale

Formate, as sodium formate, was added to growing cultures of viable MA-C cells to a concentration of 0.5 g/L, i.e., 500 mg/L. Azachi at p.549:

    PNG
    media_image3.png
    137
    503
    media_image3.png
    Greyscale
 
Cells were separated from the supernantant.  Sodium formate added to the hypersaline culture medium comprising viable growing cells of Halomonas sp. strain MA-C at an initial concentration of 500 mg/L “disappeared from the [supernatant of the] 

3  That is, in the presence of the viable MA-C cells, the concentration of formate was reduced over the course of one day.  One would have understood that the formate concentration was lowered by virtue of the MA-C strain because no significant change in formate concentration was observed in sterile control experiments.4
It would have been obvious to have selected strain MA-C bacteria for use in the Pereira process because Azachi teaches that MA-C can aerobically degrade or transform formate in a hypersaline, e.g., 10% NaCl, medium.  
Per claims 16 - 17, Azachi teaches that strain MA-C grew at salt concentrations as high as 20% (Azaci, Abstract).
Per claim 23, Azachi discloses a nutrient culture medium comprising sodium succinate. Azachi p.549 left col.

	Per claim 29, the Azachi – modified Pereira brine comprises at least about 10%, or at least about 14%, or at least about 17% [0058], formate at 75 – 1000 mg/L (Table 1), and the MA-C strain cells suggested by Azachi. 

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over USP 20100261255 to Pereira (Dow Chemical) and Azachi, as applied to claim 16 above, further in view of USP 3557187 to Weitz.

    PNG
    media_image6.png
    200
    859
    media_image6.png
    Greyscale

Sodium hydroxide.  Accordingly, it would have been obvious to have employed the 
Pereira method described above as modified by Azachi disclosure of strain MA-C

    PNG
    media_image7.png
    203
    864
    media_image7.png
    Greyscale



    PNG
    media_image8.png
    261
    839
    media_image8.png
    Greyscale


Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over USP 20100261255 to Pereira (Dow Chemical) and Azachi, as applied to claim 16 above, further in view of USP 20210163317 to Zhou.
Neither Pereira nor Azachi describes concentration of the formate-depleted, bacterial cell-free treated wastewater effluent.
Pereira describes treating a brine stream for re-use in a chlor-alkali process.  Zhou teaches that the feed stream to a chlor-alkali process is a saturated salt solution.  The brine wastewater of Pereira contains “up to about 23%” salt, so it would have been obvious to have concentrated the treated wastewater effluent from the Azachi-modified Pereira process to saturation to prepare it for re-use in a chlor-alkali process. 

Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over USP 20100261255 to Pereira (Dow Chemical) and Azachi, as applied to claim 16 above, further in view of USP 20180187316 to Summers.
Pereira does not disclose whether the chlor-alkali process is a membrane-cell based process.

    PNG
    media_image9.png
    205
    851
    media_image9.png
    Greyscale


Prior Art Cited of Interest
Oren (1992) suggests using halophilic or halotolerant bacteria for biological treatment of highly saline industrial wastewater that contains toxic materials, Oren (1992) at p.264.
USP 20170081226 to Breiner (at [0006] – [0009]).5
	Oren (1992) teaches that strain MA-C grows well in hypersaline cultures containing up to at least 20% NaCl.6
7
	USP 20160207797 to Boodoo describes conventional processes for disposing of waste brine:  “[H]auled offsite for disposal at great expense, discharged to waste plants, or in evaporation ponds.”

Response to Arguments
Applicant asserts Azachi does not disclose the combination of viable MA-C cells and formate in an amount more than 50 mg/L.  Applicant’s Response of 11/2/2021, p.7, end of top paragraph.  This assertion of a material fact is not supported by Azachi.  Azachi describes adding 14C-labelled formate to MA-C cultures (OD540, 0.1) in growth 8  The growth medium comprises 10% NaCl (Azachi at p549, left column).9
stream” (emphasis added).  Azachi does, however, disclose the disappearance of formate added to a hypersaline aqueous MA-C culture medium.
Applicant argues that Pereira’s disclosure at [0094] implies that “Halomonas sp. MA-C cells do not fulfill the requirements of a microbe to be used according to the teaching of Pereira” based on Applicant’s experiments that MA-C cells do not grow in the presence of oxygen in a brine solution comprising formate as the only carbon source and nutrients other than organic compounds.  Applicant’s Response of 11/2/2021 at page 7.   Applicant misinterprets Pereira’s teaching.  Relevant passages from Pereira are:

    PNG
    media_image15.png
    164
    485
    media_image15.png
    Greyscale

…

    PNG
    media_image16.png
    98
    486
    media_image16.png
    Greyscale


    PNG
    media_image17.png
    155
    487
    media_image17.png
    Greyscale



    PNG
    media_image18.png
    75
    487
    media_image18.png
    Greyscale


    PNG
    media_image19.png
    69
    490
    media_image19.png
    Greyscale

…

    PNG
    media_image20.png
    93
    482
    media_image20.png
    Greyscale


While the term “nutrients” is sometimes understood by persons of ordinary skill in the biological process wastewater treating art as referencing only nitrogenous or phosphorus-containing compounds, such compounds are more appropriately referred to as “essential nutrients” or “limiting nutrients.”  The broader term “nutrients” refers to compounds providing any chemical element necessary for microbial growth, including 

10  A fairer reading of Pereira’s disclosure of media comprising “one or more nutrients for the living microbes as required for respiration, growth, and/or propagation” recognizes that Pereira is also referring to formulation of culture media with optional supplemental carbon sources in addition to the organic compounds of Table 1.  Nothing in Pereira supports Applicant’s implied contention that Pereira teaches selection of only bacteria capable of aerobic growth in brines where formate is the sole carbon source.  Note also Pereira’s disclosure of media comprising “one or more organic compounds” (emphasis added) [0094], [0100].   Applicant’s experimental findings do not negate the suggestion in the art to combine Pereira and Azachi.  

Action is FINAL
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  



/CHESTER T BARRY/Primary Examiner, Art Unit 1779                                                                                                                                                                                                        571-272-1152


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 [ NaCl ] = 100 g/L  See also p550:
        
        
    PNG
    media_image1.png
    90
    505
    media_image1.png
    Greyscale

        
        2 Azachi describes the formate assay at the paragraph bridging the two columns at page 549.
        3 At p 552:
        
    PNG
    media_image4.png
    180
    496
    media_image4.png
    Greyscale

        
        4 Azachi at p 552 left:
        
    PNG
    media_image5.png
    174
    489
    media_image5.png
    Greyscale

        5 Breiner:
        
    PNG
    media_image10.png
    180
    485
    media_image10.png
    Greyscale

        6 Oren (1992) at p. 394:
        
        
    PNG
    media_image11.png
    121
    468
    media_image11.png
    Greyscale

        7 Boltz at col 2:
        
        
    PNG
    media_image12.png
    95
    432
    media_image12.png
    Greyscale

        8 Azachi at p 549, right column:
        
    PNG
    media_image13.png
    429
    492
    media_image13.png
    Greyscale

        
        9 Azachi at p 549 left column:
        
    PNG
    media_image14.png
    257
    490
    media_image14.png
    Greyscale

        10 See USP 6096215 to Fang at col 1:
        
        	
    PNG
    media_image21.png
    265
    472
    media_image21.png
    Greyscale